DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 9, and 15, there is insufficient antecedent basis for “the width of the sheet material” (note antecedent basis for a different, possibly unrelated, width, i.e. “a width of said converting assembly”).
Regarding Claim 12, there is insufficient antecedent basis for “the current positions”, “the positions”, “the proper locations”, “the proper size”.
Regarding Claims 2-8, 10-14, and 16-20, they are also rejected as being dependent from an indefinite parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 7-11, 13-14  are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by WO 2011135433 by Capoia (hereinafter “Capoia”; paragraph numbering below follows the US publication of Capoia, for convenience: US Pub 2013/0045847).

Regarding Claim 1, Capoia teaches a converting machine  (10 in Fig. 1, Para 0030) used to convert sheet material into packaging templates for assembly into boxes or other packaging (Para 0030: “machine 10 for making packing boxes … of a sheet F”), the converting machine comprising: 
a converting assembly (assembly of constituent elements discussed below, see 10 in Fig. 1) configured to perform one or more transverse conversion functions (e.g. pre-creasing by tool 25, Para 0032, more details below) and one or more longitudinal conversion functions (e.g. “cuts and/or pre-creasings” by tool 43 or 45, see Para 0035 and more details below) on the sheet material “F”, said converting assembly comprising:
one or more longheads (Para 0050: “working heads 41”, i.e. assembly of cutting wheel 43 OR creasing wheel 45 and slider 42 with clamping device 60 and brake pivot arm 65, Fig. 1, 5-7, Para 0035) having one or more converting instruments (e.g. 43 or 45) that perform longitudinal conversion functions (Para 0035) on the sheet material (F in Fig. 1, Para 0031), wherein at least one of the one or more longheads 41 is adapted to be selectively repositioned (Paras 0050 and 0053, also Abstract: “selectively position”)along a width (direction “T” indicated by arrows in Fig. 3) of the converting assembly in order to make the one or more longitudinal conversion functions at different positions along the width of the sheet material(Para 0035); 
a crosshead (“first working head” 21 in Fig. 1, Para 0032) having one or more converting instruments (cutting wheel 23 and/or creasing wheel 25 in Figs 3 and 5, Para 0032)  that perform the one or more transverse (direction/arrow labeled “T” in Fig. 3) conversion functions on the sheet material, wherein said crosshead is selectively movable (Abstract, Para 002, 0012) relative to the sheet material F and along at least a portion of the width of said converting assembly in order to (intended use; Capoia’s apparatus has the recited intended effect, see below) perform the one or more transverse conversion functions (Para 0032) on the sheet material; and 
feed rollers 15-16 (Fig 5: see outer most pressure rollers 16, and corresponding feed active rollers 15, i.e. first and fourth rollers 15 counting from the left to the right, in Figs. 4-5) that selectively advance the sheet material (Abstract: “moving a sheet (F) forward in a longitudinal direction (L).”; also Para 0030: “feed rolls 15 are made to rotate by an electric motor of a known type and not shown in the drawings, so as to feed the sheet or sheets F in a longitudinal direction L. Pressure rolls 16, selectively driven by actuators 18, for example pneumatic, are able to cooperate with the two outermost feed rolls 15”) through the converting assembly, the feed rollers comprising an active roller 15 and a pressure roller 16 (Fig. 5, Abstract, Para 0030).

Regarding Claim 2, Capoia further teaches that the pressure roller 16 (Fig. 5, Abstract, Para 0030) may be selectively moved between (Para 0030: “selectively driven by actuators 18 … ”) an activated position adjacent the active roller 15 (enabling longitudinal sheet movement in the direction of arrow “L” along axis “F”, as shown in Fig. 5) and a deactivated position away from the active roller (as effected by actuator 18; note pneumatic actuators 18 acting in a substantially vertical direction, per Fig. 5), wherein: 
the active roller 15 and the pressure roller 16 cooperate (“cooperate”, Para 0030) to advance the sheet material through the converting assembly when the active roller is rotated and the pressure roller is in the activated position (as shown in Fig. 5, Para 0030); and 
the sheet material is not advanced through the converting machine when the pressure roller is in the deactivated position (note “selectively” designating that when pneumatic actuators 18 move up, pressure rollers 16 are lifted into disengagement relative to active rollers 15; for additional details on pneumatic actuator movement in a vertical direction, refer to similarly structured actuator 47 shown in cross section in Fig. 6 or side view in Fig. 5, also discussed in  Para 0035, or refer to similarly structured actuator 26 of Fig. 3, also described in Para 0032).

Regarding Claim 3, Capoia further teaches that the pressure roller 16 is rotatably connected to a pressure roller block (frame onto which roll 16 is shown mounted, and located immediately under actuator 18 in Fig. 5), wherein the pressure roller 16 may be selectively pivoted between the activated position and the deactivated position by pivoting the pressure roller block (more details on how the pneumatic actuator 18 of pressure roller 16 pivots the pressure roller block, are provided with respect to the similarly configured the pneumatic actuator 47 pivoting the triangular block of tool 43 up and down, see Fig. 5-6, Para 0035, or similarly structured actuator 26 pivoting the triangular block of tool 23 up and down, Fig. 3 and Para 0032).

Regarding Claim 4, Capoia further teaches that the pressure roller block comprises a pressure roller cam (the aforementioned pressure roller block as identified in Fig. 5 is itself a projection which may be amenable to rotate and/or to slide in contact against other elements of machinery – see definition of CAM, as attached to the present Office Action; therefore said block is characterizable as a “cam”; note that the claim only mentions the “cam” without reciting any specific structure or functionality of said cam).

Regarding Claim 7, Capoia further teaches that the pressure roller 16 may be selectively retained in the deactivated position by a locking mechanism (it is an inherent capability of the actuator / pneumatic piston 18 to effect, as a consequence of the upward movement of the roller 16, a temporary retention of said roller 16 away from the sheet, therefore the pneumatic agent effecting the actuation representing a locking mechanism). Note that “locking mechanism” lacks structural and functional limitations precluding the above interpretation under the broadest reasonable interpretation; also note that “locking mechanism” is not understood as invoking 35 USC 112f (also see MPEP 2181).
Regarding Claim 8, Capoia further teaches a support plate (structure including the support planar structure onto which sheet F is shown supported, see Fig. 5, as well as the entire frame including the side walls 12-13; alternatively, support frame 11 may be recognized as the support plate, also including flanks 12-13, see Para 0030 and Figs. 1 and 3) that supports the sheet material (F) when the crosshead 21/23/25 performs the one or more transverse conversion functions on the sheet material F (the supporting action of the support plate applies at all times, not only when transverse functions are performed, see Para 0030 and Figs. 1 and 3), wherein the support plate comprises a channel (the gap between flanks 12-13 represent a channel) aligned with and adapted to receive at least a portion of at least one of the one or more converting instruments of the crosshead (most, if not all elements of the machine are located between flanks 12-13, thus converting instruments 23 and 25 of crosshead 21 are also received in channel 12-13, see Figs 1 and 3.

Regarding Claim 9, Capoia teaches a converting machine having all elements already discussed in the underlined portion of Claim 1 rejection above (not repeated herein for brevity). Additionally, with respect to Claim 9, Capoia further teaches:
one or more guide channels through which the sheet material may be fed (see Figs. 1 and 3), the one or more guide channels comprising a fixed guide channel (the gap between flanks 12-13 represent a channel having fixed bounds, i.e. laterally left and right, as shown in Figs. 1 and 3) and a movable guide channel (represented by rollers 15 and 16 depicted in Fig. 5, said guide channel being movable because each roller is movable/rotatable and because of the relative movement of upper roller 16 with respect to lower roller 15, per details discussed above).

Regarding Claim 10, Capoia further teaches that the movable guide channel 15-16 is movable relative to the fixed guide channel (channel 15-16 is movable relative to channel 12-13 because each of rollers 15-16 moves/rotates in relationship to frame 11 and flanks 12-13 and because roller 16 is further translatable vertically with respect to roller 15 and thus with respect to fixed flanks 12-13) and along at least a portion of the width (said movement is along the entire width, see above) of the converting assembly so that a distance between the fixed guide channel and the movable guide channel is generally equal to the width of the sheet material (a horizontal line identical to /coextensive with the width of the sheet material F can be drawn/measured in between both the bounds of the fixed channel 12-13 and in between the movable bounds of channel 15-16, see above).

Regarding Claim 11, Capoia further teaches that the movable guide channel 15-16 is biased toward the fixed guide channel 12-13 (in fact, the bounds of the movable guide channel 15-16 are rotationally mounted into, thus already in contact with, thus necessarily “biased toward” the fixed channel 12-13) such that the one or more guide channels (particularly movable channel 15-16) automatically adjust to width variations of the sheet material being fed through the converting machine (because the movable channel 15-16 is only affected by thickness variations, and not by width variations of the fed sheet, it necessarily accommodates variations in sheet width, see Figs. 1 and 3).

Regarding Claim 13, Capoia further teaches that the fixed guide channel 12-13 acts as a reference point relative to which one or more of the crosshead 21 and the one or more longheads 41 are positioned (crosshead 21 and longhead 41 are already positioned in some relationship relative to any point of the guide channel 12-13, as seen in Fig. 2) .

Regarding Claim 14, Capoia further teaches one or more feed rollers (second and third rollers 15 counting from left to right in Figs 4-5) that selectively advance the sheet material through the converting assembly  (Para 0030: “feed rolls 15 are made to rotate by an electric motor …to feed …sheets F”) , wherein at least one of the one or more feed rollers is configured to cooperate (said feed rollers 15 cooperate in the sense that they operate together as elements of the same converting machine 10, see Figs. 4-5 and Para 0030) with the movable guide channel 15-16 to ensure that the sheet material advances (the effect is discussed in Para 0030, namely that the sheet ends up being conveyed, thus said action is “ensured”) straight (i.e. in a straight linear direction, per Para 0030: “feed …in a longitudinal direction L”) through the converting assembly against the fixed guide channel 12-13 (regarding “against”, note dictionary definition attached herein, namely meanings # 2a “facing” or 5a “in a direction of”, which are compatible with the geometrical and structural arrangement of channel 12-13, relative to the direction of sheet F movement, see Figs 1-5).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a converting machine having all limitations of the following claims, particularly as follows:
Claim 5 and 15:  wherein the pressure roller is selectively engageable by the crosshead in order to selectively pivot the pressure roller from the activated position to the deactivated position. This is understood as illustrated by horizontally oriented wheel 171 that engages pressure roller cam 142, moving pressure roller 134b to the deactivated position – see it illustrated in Figs. 6B-C of the disclosure.
For illustration and to provide contrast, Capoia’s machine does not comprise, and would not be modifiable to include, a pressure roller 16 engageable by the crosshead 21 to selectively pivot pressure roller 16 between the activated and deactivated positions.
Claim 12: a sensor of the crosshead detecting current positions of the fixed and movable guide channels, sensor data contributing to determinations of a computerized controller regarding positioning of the fixed and movable guide channels, sheet width, presence and integrity of the fed sheet material. This is understood to be illustrated by sensor 196 connected to “control circuitry” (Fig. 9B, Para 0101-0102) configured to perform the claimed actions.
For illustration and to provide contrast, Capoia’s machine does not comprise, and would not be modifiable to include, a sensor configure to determine the positions of the fixed 12-13 and movable 15-16 guide channels , as identified above. 
Since the prior art (e.g. Capoia) teaches converting machines that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5, 12, 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731